                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


ZOUKA ROSEN, et al.,

                          Plaintiffs,

v.                                              CIVIL ACTION NO. 2:12-cv-05068

UMAKANT M. KHETAN, M.D.,

                          Defendant.


                    MEMORNADUM OPINION AND ORDER

      On July 15, 2019, I entered an order dismissing “Does 1-30” without prejudice

and directing plaintiffs to show cause on or before August 5, 2019, why their case

should not be dismissed without prejudice as to the remaining defendant, Umakant

M. Khetan, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiffs

have not shown cause. The court ORDERS that plaintiffs’ case must be dismissed

without prejudice pursuant to Rule 4(m) for failure to serve the remaining defendant

within 90 days after the complaint was filed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER: October 16, 2019
